department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 uilc memorandum for associate district_counsel cc wr from joseph w clark senior technical reviewer general litigation subject this refers to the transmittal from your office forwarding for pre-review a memorandum to person a with regard to the issue of whether the refund for year should be characterized as an erroneous refund because the service did not treat it as part of a joint_committee case prior to making the refund this document is not to be cited as precedent legend taxpayer x person a year year year year facts the facts as presented indicates that taxpayer x filed its income_tax return for year reporting a net_operating_loss nol of taxpayer x claimed that the nol was a specified_liability_loss pursuant to sec_172 and that it is entitled to the 10-year carryback provided under sec_1_172-13 as a result taxpayer x filed amended income_tax returns for year sec_1 and with refund claims for each of those years the service_center allowed the refunds for year sec_1 and in the amounts of the year refund claim was in the amount of that refund did not go out because under sec_6405 a joint_committee report was required prior to issuing a refund in excess of dollar_figure million the examination_division reviewed the refund claimed for year and subsequently determined that it was not allowable the district director’s office requested your advice with regard to whether the year refund claim should have been aggregated with the year refund claim for purposes of the report required by sec_6405 and if so whether the failure to treat the year claim as a joint_committee case prior to issuing the refund would provide the basis of an erroneous refund_suit under sec_7405 conclusion your advisory memorandum to person a correctly concludes that although a refund of over dollar_figure million should not be made without a report to the joint_committee the failure to make the required report does not provide a basis for an erroneous refund_suit by the government further you are correct in noting that sec_6405 does not provide that a refund made without the report is erroneous per se with regard to the issue of whether the year refund clam should have been aggregated with the year refund claim for purposes of the joint_committee report it is our understanding from discussions with that their office will or has addressed this issue
